Citation Nr: 0602719	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to 38 U.S.C.A. § 1151 (West 2002), for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  The veteran died on June [redacted], 1998.  The 
appellant is the veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claim for compensation 
benefits under 38 C.F.R. § 1151 for failing to hospitalize 
and treat the veteran for lung cancer at the Dallas Veterans' 
Administration medical center in January 1998.  The appellant 
is the surviving spouse of the veteran and she perfected a 
timely appeal of this determination to the Board.

In August 2003, the Board remanded this matter for further 
development and adjudication.  This having been completed, 
the matter is again before the Board.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1998, at the age of 75, from 
end stage lung cancer due to or as a consequence of chronic 
obstructive pulmonary disease, protein calorie malnutrition 
and normocyte normochromic anemia.

2.  The medical evidence of record does not establish that 
the veteran's lung cancer was caused or worsened by VA 
treatment.






CONCLUSION OF LAW

The criteria for dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§  3.358, 3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in March 2001 
and April 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of 
these letters, the appellant was furnished notice of the 
types of evidence needed in order to substantiate her claim 
under 38 U.S.C.A. § 1151, as well as the types of evidence VA 
would assist her in obtaining.  The appellant was also 
encouraged to send evidence relevant to her claim to VA.  

By way of a December 2001 rating decision, a June 2002 
Statement of the Case, and March 2003, November 2004, and 
July 2005 Supplemental Statements of the Case, the RO advised 
the appellant and her representative of the basic law and 
regulations governing her claim, and the basis for the denial 
of her claim.  These documents, as well as the RO's letters, 
also specifically informed the appellant of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on her behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the July 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the appellant's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the appellant and her 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of copies of the veteran's service 
records, post-service VA and private medical treatment 
records, VA examinations in connection with the claim, two 
hearings before the RO, and statements submitted by the 
appellant and her representative in support of the claim.  
The Board also notes that this claim has been remanded for 
additional development, to include additional VA examinations 
in connection with the claim.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to DIC for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The appellant's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to her claim.  See 
VAOPGCPREC 40-97 (1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800.  Thus, to prevail, the appellant must show 
that the veteran's death was either an unforeseen event or 
the result of VA negligence, in other words that VA was at 
fault in the veteran's death.  

The Board has considered the appellant's claim for 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 based on the veteran's VA treatment, 
specifically the contention that the veteran died due to VA 
failure to hospitalize and treat the veteran for lung cancer 
at the Dallas Veterans' Administration medical center on or 
about January 13, 1998.  Following a careful review of all of 
the lay and medical evidence of record, the Board finds that 
the evidence is against this claim.  

In this case, the evidence of record shows that the veteran 
died on June [redacted], 1998, at the age of 75.  The immediate cause 
of death was end stage lung cancer due to or as a consequence 
of chronic obstructive pulmonary disease, protein calorie 
malnutrition and normocyte normochromic anemia.  Other 
conditions identified on the death certificate as significant 
in contributing to the veteran's death include possible 
prostate cancer.  An autopsy was not performed.  





The evidence of record in this case reveals that the veteran 
was seen in August 1997 for respiratory symptoms.  In 
November 1997 a chest x-ray revealed a left sub-hilar mass.  
Oxygen saturation levels at the time were low and lung cancer 
was suspected.  Pulmonary function tests were done in 
December 1997 showing moderate impairment of lung function so 
that a bronchoscopy scheduled for two days later, was 
cancelled.  Sputum analysis was performed in January 1998 and 
was negative for malignancy.  A pulmonary function test in 
January 1998 revealed severe ventilatory defect.  From 
January 1998 until his death, the veteran was treated at a 
private hospital.  During this time the veteran was given 
chemotherapy and was diagnosed with pancreatitis.  He died on 
June [redacted], 1998.  

The veteran's claims file contains two VA examinations 
afforded the appellant in connection with her claim.  The 
first examination report, dated in July 2004, notes that the 
examiner reviewed the veteran's claims file in connection 
with rendering an opinion regarding whether there was a delay 
in treating the veteran's lung cancer and if so, whether this 
affected the ultimate course of his disease process.  The 
examiner set forth the history of the veteran's care during 
the last 10 months of his life, as set forth above, and 
stated that "[t]he record does not reflect a delay by VA in 
the timely treating of this veteran's lung cancer.  It would 
seem that at the time the diagnosis was made, his subsequent 
lung evaluation showed that he was in severe respiratory 
difficulty.  He was not a candidate for surgery or actually 
for any definitive treatment whatsoever.  Chemotherapy was 
tried, but discontinued after two treatments because of 
intolerance of this.  His whole medical course spanned a 
treatment of six moths, and there does not appear to be any 
delay or improper treatment on the part of VA as relates to 
this veteran's terminal illness."  

In June 2005, the veteran's file was again examined in 
connection with the appellant's claim.  Again, the examiner 
was asked to give an opinion regarding whether there was a 
delay in timely diagnosing or treating the veteran's 
condition, and if so, did this adversely affect his outcome.  
The examiner stated that he reviewed the veteran's claims 
file and then stated that "I do not think there was a delay 
in diagnosis.  He was referred promptly to a CT scan 
following the abnormal CXR and prompt pulmonary referral 
after that.  Pulmonary set him up quickly for bronchoscopy 
but this was then deferred due to his poor lung function.  It 
was felt that invasive attempts at biopsy would not be wise 
given the high risks of these procedures in the face of poor 
lung function.  According to the notes, the patient was 
informed of this and agreed with the plan of only attempting 
to make a diagnosis  with sputum cytology.  The sputum 
cytology was non-diagnostic and the decision was made to 
treat him conservatively.  In 2005, we might be somewhat more 
aggressive pursuing a biopsy even in the face of poor lung 
function.  Although he was not a surgical candidate, we might 
now offer radiation is we had a diagnosis.  However, even as 
recently as the late 1990's, many physicians would not offer 
even radiation to someone with his degree of lung disease 
given the possibility of further compromising with lung 
function.  I therefore do not think his diagnosis or 
treatment fell outside accepted standard[s] of care."

In light of the foregoing, the Board but must deny this claim 
because the medical evidence is against a finding that the 
veteran's death was due to an unforeseen event or that VA was 
at fault in causing his death.  There is no evidence in the 
record to suggest that VA directly caused the veteran's death 
due to treatment by VA, and there is no indication of a delay 
in treatment that adversely affected the veteran's condition.  
Although the Board does not question the sincerity of the 
appellant's conviction that the veteran's death was due to 
negligent VA care, the Board notes that, as a lay person, the 
appellant is not competent to establish a medical diagnosis 
or show a medical etiology merely by her own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the medical evidence is against a showing 
that VA was negligent in the medical care it provided to the 
veteran, there is no basis upon which to grant her DIC claim.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


